Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hole edge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Claim 1 requires “a centrifugal airflow” in line 9.  However, there is no essential structural element that causes the “centrifugal airflow”, such as tangential inlet or plurality of spiral/helical blades.
Claims 2-9 depend on claim 1; and hence are also allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyun et al (US 20090031680; hereinafter Hyun).
As regarding claim 1, Hyun discloses the claimed invention for a cyclonic dust filter device, comprising: a trunk comprising a hollow flow channel as well as an air inlet end and an air outlet end respectively located at two ends of the hollow flow channel, the trunk provided with at least one dust filter hole communicating with the hollow flow channel, the trunk providing an airflow to-be-filtered which contains a dust entering the hollow flow channel from the air inlet end and discharging from the air outlet end, and the airflow to-be-filtered forming a centrifugal airflow containing the dust at a position of the dust filter hole and discharged outside of the trunk; at least one first retaining wall, the first retaining wall located on a traveling path of the centrifugal airflow, and a first impact zone is defined by the at least one first retaining wall for the centrifugal airflow striking to the first retaining wall and changing a direction of the centrifugal airflow to form a first deflecting airflow; and at least one second retaining wall, the second retaining wall located on a traveling path of the first deflecting airflow, and a second impact zone is defined by the second retaining wall for the first deflecting airflow striking to the second retaining wall and changing a direction of the first deflecting airflow to form at least one second deflecting airflow (annotated figs. 1-2).

    PNG
    media_image1.png
    425
    408
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    405
    442
    media_image2.png
    Greyscale

As regarding claim 2, Hyun discloses all of limitations as set forth above.  Hyun discloses the claimed invention for wherein the dust filter hole is disposed at a position of an end edge of the air outlet end (annotated figs. 1-2).
As regarding claim 3, Hyun discloses all of limitations as set forth above.  Hyun discloses the claimed invention for wherein the first retaining wall is formed by 
As regarding claim 4, Hyun discloses all of limitations as set forth above.  Hyun discloses the claimed invention for wherein the second retaining wall is formed by extending outwardly from a position of the trunk corresponding to a hole edge of one side of the dust filter hole (annotated figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al (US 20090031680; hereinafter Hyun) as applied to claim 1 above, and further in view of Kim et al (US 20070095028; hereinafter Kim).
.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 5 contains allowable subject matter because prior art does not teach fairly suggested wherein the trunk is provided with a deflector hood at a remaining section from the dust filter hole to the air inlet end, and a diameter of the deflector hood is larger than a diameter of the trunk.
Claims 6-8 depend on claim 5; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.